Citation Nr: 0124804	
Decision Date: 10/17/01    Archive Date: 10/23/01

DOCKET NO.  00-09 502A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Whether the veteran has basic eligibility for educational 
assistance benefits under Chapter 30, Title 38, United States 
Code.


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

M. Herman, Counsel



INTRODUCTION

The veteran served on active duty from November 1963 to 
November 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an October 1999 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York.  In August 2001, the veteran was afforded 
a personal hearing before the undersigned Member of the Board 
in Washington, DC.  A transcript of the hearing has been 
associated with the claims folder.


FINDING OF FACT

The veteran had active service from November 29, 1963, to 
November 21, 1966.


CONCLUSION OF LAW

The veteran has not met the requirements for basic 
eligibility for educational assistance benefits under Chapter 
30, Title 38, United States Code.  38 U.S.C.A. §§ 3011, 3012, 
5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 21.7040, 21.7042, 
20.7044, 20.7045 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Chapter 34 program expired on December 31, 1989.  38 
U.S.C.A. § 3462(e); 38 C.F.R. § 21.1042(a)(2) (as in effect 
prior to May 24, 1996).  On May 24, 1996, the regulations 
dealing with the administration of the Chapter 34 program (38 
C.F.R. §§ 21.1020-21.1025 and §§ 21.1040-21.1045) were 
rescinded, because they no longer had any legal effect as no 
Chapter 34 benefits could be authorized for training after 
December 31, 1989.  See 61 Fed. Reg. 26107-08 (May 24, 1996).  
Thus, there is no legal authority currently in existence to 
pay educational assistance benefits under the Chapter 34 
program for training pursued after December 31, 1989.  

The veteran contends that he was not informed that he had to 
use his Chapter 34 educational assistance benefits by a 
specified date and that he was told by his student advisor 
that he could finish his degree at any time because he had 
already used a portion of the program.  The veteran also 
intimates that the government had promised him benefits that 
were subsequently revoked.  Further, he maintains that it was 
wrong of the government to close his "account" without 
notifying him.  

Although VA makes a concerted effort to notify veterans of 
potential entitlement to VA benefits, VA does not have a duty 
to provide a veteran with personal notice of potential 
eligibility for VA benefits.  See Hill v. Derwinski, 2 Vet. 
App. 451 (1991).  Further, erroneous advice given by a 
government employee cannot be used to estop the government 
from denying benefits.  McTighe v. Brown, 7 Vet. App. 29, 30 
(1994).  

Among the requirements for educational benefits under Chapter 
30, even for claimants with remaining eligibility under 
Chapter 34 when the program ended, is service on active duty 
after October 19, 1984.  38 U.S.C.A. §§ 3011, 3012; 38 C.F.R. 
§§ 21.7040, 21.7042, 20.7044, 20.7045.  The veteran had no 
active duty after November 1966, and this fact is not in 
dispute.  Although the Board can understand the veteran's 
frustrations, the Board is not free to ignore or make 
exceptions to laws passed by Congress.  In this instance, 
there is no legal basis for finding that the veteran is 
eligible for Chapter 30 educational benefits.  Where the law 
and not the evidence is dispositive, the appeal must be 
terminated or denied.  Sabonis v. Brown, 6 Vet. App. 426 
(1994).

Finally, the Board notes that during the pendency of the 
appellant's appeal, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  After the RO's most recent consideration of 
the veteran's claim, regulations implementing the VCAA 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West Supp. 2001)), were published at 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  
The VCAA and the implementing regulations pertinent to the 
issue on appeal are liberalizing and are therefore applicable 
to the issue on appeal.  See Karnas v. Derwinski, 1 Vet. App. 
308, 312-13 (1991).  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

The record reflects that the veteran has been informed of the 
requirements for the benefit sought on appeal.  As discussed 
above, the pertinent facts are not in dispute and the law is 
dispositive.  There is no additional information or evidence 
which could be obtained to substantiate the veteran's claim.  
Therefore, there is no further action to be undertaken to 
comply with the provisions of the VCAA and the implementing 
regulations.









ORDER

Basic eligibility for educational assistance benefits under 
Chapter 30, Title 38, United States Code, is denied.



		
	Shane A. Durkin
	Member, Board of Veterans' Appeals

 

